Citation Nr: 1129769	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  05-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active military service from December 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.

In February 2007 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2007 the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The development has been completed, and the case is before the Board for final review.  

In light of the nature of the claim and the symptomatology described during the course of the claim, the Board has amended the issue as listed on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The most probative evidence reflects that the veteran does not suffer from PTSD as a result of service.

2.  Other psychiatric diagnoses have been attributed to a chronic pain syndrome disability resulting from a post-service workplace injury.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a letter dated in July 2004 issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Another letter dated in July 2007 provided the same information again and also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was last adjudicated in April 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, and statements and hearing testimony.

Statements by the Veteran to VA treatment providers and VA examiners indicate that he is receiving disability income from the Social Security Administration (SSA) for a post-service work injury to his back and hand, but not for a psychiatric disorder.  Thus, there is no reasonable possibility that any SSA records would substantiate the Veteran's claim for service connection for PTSD because he explicitly indicated that his SSA disability benefits are not for a psychiatric disorder.  Therefore, as there is no indication that the SSA records would be relevant to his PTSD claim, VA has no further duty to assist him with regard to obtaining those records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.")

Additionally, the Board notes that the actions requested in the prior remand have been completed.  In this regard, as instructed by the Board, the Appeals Management Center (AMC) obtained the Veteran's VA outpatient treatment records, asked the Veteran for stressor information in a July 2007 letter, undertook action to verify the Veteran's claimed mortar and rocket attack stressor, and scheduled the Veteran for a VA examination.  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the Veteran was aware of the evidence needed to substantiate the claim, and he was notified and aware of the avenues through which he might obtain such evidence as well as the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as follows.  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has PTSD as a result of events during military service.

Service treatment records are silent for any complaints, findings, or reference to any psychiatric problems.  A separation report of medical examination indicated that clinical findings on psychiatric evaluation were normal.  On the Report of Medical History completed in conjunction with his separation from service, the Veteran specifically denied experiencing frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.

The Veteran's DD Form 214 (Separation from Service) listed his military occupational specialty as Hawk Missile Crewman.  Awards included the Vietnam Service Medal with Bronze Star and Vietnam Campaign Medal with Device.  Service personnel records document service in the Republic of Vietnam from April 1966 to June 1968 and that his principal duty was as a security guard from December 1966 until separation.  

The Veteran's claim for service connection for PTSD was received in May 2004.  He indicated that after separation from military service he remained in Vietnam until 1970.  He described two in-service military events that contributed to his claimed PTSD, for which he was receiving treatment at the Providence VA Medical Center (VAMC).  First, he stated that in 1967 one of his fellow soldiers received a "Dear John" letter and hung himself.  Second, he reported that "in general just being [in] Vietnam" was stressful.

The RO obtained available Providence VAMC treatment records dated from February 2000 to July 2002.  In a February 2000 mental health telephone note, the Veteran requested pills to calm himself, stating that he is under financial stress and feeling "out of control."  He denied suicidal or homicidal ideation and indicated that he took six trazodone last night and it did not help him sleep.  The psychiatrist noted that the Veteran is known to drink alcohol and has a part-time job driving a van of children.  Other mental health notes dated from April 2000 through April 2002 reflect that he participated regularly in a chronic illness group to learn to cope with chronic pain from a post-service workplace injury in which he hurt his back and hand.  During each group session he denied suicidal or homicidal ideation and did not raise any major psychiatric issues requiring further intervention.

An August 2000 psychiatry note indicated that the Veteran was diagnosed with major depressive disorder, mild secondary to circumstances related to his chronic back pain that had altered his lifestyle.  He stated that he continued to feel frustrated and depressed due to extreme financial difficulties, and he continued to drink three glasses of wine per day.  He stated that he believed his mood disorder to be completely secondary to his pain disorder and change in lifestyle.  The diagnosis was major depressive disorder mild, single, secondary to chronic pain syndrome and rule out alcohol abuse/dependence.  The plan included discussing the use of a tetracyclic antidepressant with another doctor and noted that the Veteran had never been suicidal.

In a January 2001 psychiatry note, he stated that he continued to participate in group therapy and it helped him to get involved with others.  He also continued to report "multiple somatic complaints in his life very much focused on chronic pain."  

In a January 2002 substance abuse treatment program note with a psychiatry resident, he stated that he had been off all antidepressants for seven months and was doing well; at times he felt depressed, but feels better more often than not.  He described current alcohol binging with approximately a six-pack at a time.  He denied a history of symptoms of PTSD, although he was noted to be a Vietnam Veteran and a military policeman, and he again denied any residual effects.  He specifically denied any symptoms of obsessive-compulsive disorder, audio or visual hallucinations, bipolar disorder, anxiety, or suicidal or homicidal ideation.  The impression was major depressive disorder, mild, in full remission and alcohol abuse.

In July 2004 VA arranged for a PTSD examination for the Veteran, noting that combat stressors had not been verified; however, his service showed that it was as likely as not that he was exposed to stressful incidents.  The examiner was asked to solicit as much detail as possible regarding the Veteran's claimed stressors.

In a VA primary care note dated in July 2004, the Veteran presented for ongoing management for several physical problems including his work-related back and left hand injury as well as depression.  He brought with him a January 2001 treatment record from a private orthopedic doctor that he was no longer seeing, which listed the diagnosis and indicated that he may need medication management for chronic back and left hand pain for his lifetime.  Following a physical examination, the impression included depression, and noted that mood was good, he denied suicidal or homicidal ideation, and he declined further treatment. 

In a VA PTSD examination report dated in August 2004, the examiner indicated that he reviewed the claims file before the examination and remarked that the Veteran appeared to be a vague historian.  Nevertheless, he solicited a psychosocial history that included details regarding the Veteran's history in school (being a poor student, often in trouble, and suspended for "clowning around"); his childhood upbringing; his medical history including a 1997 workplace injury in which he hurt his back and left hand; his marital status, including his 1970 marriage that ended in divorce sometime in the late 1980s; and criminal history, which included being arrested for threatening to throw a lawyer out a window at some point during the process of his divorce.  

The Veteran stated that he served in a combat zone and his military occupational specialty was as a military police officer and a Hawk missile crew member.  Though his descriptions were noted to be "quite vague," he identified three in-service stressors.  First, he reported that he and other crew members discovered the body of a fellow soldier from his unit who had hanged himself from the water tower after receiving a "Dear John" letter.  Second, he reported that he was in a bar in Vietnam while off duty and went into an alley with several locals to exchange money.  He stated that at some point he believed that he was going to be "jumped" and he shot and killed one of the men.  Finally, he reported that he was in Saigon during the Tet Offensive and that he and other soldiers were required to pick up dead bodies in the aftermath of attacks.

He described his post-service employment history and stated that he owned a successful construction company during the 1980s, but he began drinking heavily and lost his company and wife.  Then, after not working for two to three years, he worked a series of brief construction jobs until 1997 when he injured his back on the job.  He described his current living situation; sleep habits, including trouble sleeping due to back pain; and that he rarely socializes with others, but instead reads most of the time for relaxation.

He also reported the following symptoms: a generally depressed mood that comes and goes, explaining that he becomes depressed when he thinks about "how his life went;" that he experiences "stress in general;" that his sleep is interrupted by pain and that he does not wake up for other reasons; poor appetite; and currently drinking four to six beers three to four times per week, but that he did not believe he was abusing alcohol.  He denied recollections from military service of an intrusive or uncontrollable nature; nightmares; symptoms of anxiety beyond some worrying about his finances and ruminations secondary to his health issues; or symptoms of actively avoiding thinking or remembering his service in Vietnam, psychological reactivity to specific triggers, restriction of affect, irritability, hypervigilance, or exaggerated startle reflex.

Following a mental status examination, the diagnosis was dysthymia.  The examiner explained that the Veteran's report of his traumatic incidents while in Vietnam do not rise to the level of DSM-IV PTSD diagnostic criterion A.  He concluded that the Veteran's dysthymia was not directly related to his military service, reasoning that his medical conditions, which exacerbate his dysthymia, occurred while working on a construction job, and therefore were not related to military service.

The Veteran's notice of disagreement with the RO's denial of his claim was received in April 2005.

In a May 2005 VA biopsychosocial assessment completed by a social work intern and cosigned by a masters-degree social worker more than a week later, the Veteran described his military service, including being stationed at a base that received frequent mortar attacks.  He stated that he stayed in Vietnam until 1970 because he married a Vietnamese woman, they moved to the United States in 1970, and they divorced in 1991 or 1994 (the report lists both dates).   He described three traumatic events: putting soldiers and military police in body bags during the Tet Offensive, seeing a member of his battalion who had hung himself from a tower after receiving a "Dear John" letter in 1966, and killing a Vietnamese man he was exchanging money with because he thought he was being set up to be killed and robbed.  He reported that killing the man was the incident that disturbs him most.  He stated that he thinks about Vietnam daily, including killing a Vietnamese man in an alley.  He denied distressing dreams or flashbacks.  He described restless sleep attributed to being on guard duty in Vietnam.  The intern diagnosed major depressive disorder mild in remission, alcohol abuse, and PTSD, stating that he met the criteria for PTSD, but does not have clear triggers he avoids.

Later in May 2005, the Veteran was seen in an unscheduled session at the VA PTSD clinic by a clinical nurse specialist.  Mental status examination findings included the following:  well groomed; mood described by the Veteran as "fine;" pleasant and cooperative manner with good eye contact; no psychomotor abnormalities; speech with normal rate, volume, tone, restriction of affect; thought process was linear and goal-directed; no evidence of ruminations and delusions in thought content and denies suicidal or homicidal ideation; denied perceptual disturbances; fully oriented; attention and concentration, memory, and insight and judgment were grossly intact.  The diagnosis included PTSD, major depressive disorder in partial remission, and alcohol abuse.  In additional VA treatment notes dated to July 2007 with the clinical nurse specialist, mental status examination findings were nearly identical to the May 2005 findings with the exception of changes in mood that were noted.  However, mood was never described as "labile," and the Veteran consistently denied any suicidal or homicidal ideation.

In a June 2005 VA addictions assessment, the Veteran reported daily drinking of about 10 beers since he was 19 years old and joined the service.  He did not believe he had a drinking problem, and did not want substance abuse treatment.  He described mood swings as his primary problem.  In an addiction severity index report from the same day, he stated that he had been drinking alcohol to intoxication for 39 years [since 1966] and that in the past 30 days he had been extremely bothered by medical problems.  He stated that he receives Social Security disability benefits for a non-psychiatric physical disability.  In July 2005 he began participating in a PTSD Clinic sober group.  In August 2005 he admitted drinking six to eight hard lemonades and four glasses of beer per day, and in December 2005 he admitted drinking 12 glasses of wine a night.  

In a November 2006 VA sober group note, the Veteran related that he had been "drinking abusively" with a woman 25 years younger.  The next day he contacted the clinical nurse specialist for renewal of his psychotropic medications.  He denied suicidal or homicidal ideation, and the assessment was improving symptoms.  

In February 2007 he testified that he did a lot of guard duty around the air base, but did not shoot any aircraft.  He testified that he and two or three others saw the man who had hung himself being taken down from the tower around the time that he extended his tour in Vietnam in November [1967].  He stated that while he was at a bar in Saigon, he wanted to change some of his American dollars on the black market to get a better rate, and when he went to the alley there were other Vietnamese men there, and he "took it as they was [sic] going to try to kill me.  So I pulled out my gun and I shot him."  He stated that he mentioned killing the man to a couple guys from his unit and that there was a lot of that going on, but the incident was not documented in any report.  When asked when he began to exhibit PTSD symptoms, he replied that he thought "part of it was probably when we started drinking" and that there were a lot of drugs in Vietnam.  He reported that there were a lot of rocket and mortar attacks on his base and that after 27 or 28 military policemen were killed in February 1968, he had to assist with body bags.  The representative stated that the worst period of rocket attacks was in February 1968, and he had data about the attacks in his office.  

When asked whether he could recall the 2004 VA examination, the Veteran replied, "not really," explaining that he's been on a lot of medications, and he was probably drinking before he got there.  However, he estimated that the examination lasted 15 or 20 minutes.  His representative argued that the examination was inadequate, because the examiner found the Veteran's insight and judgment were good, but the representative believed that the Veteran's threat to his ex-wife's attorney during their divorce was evidence of poor insight at judgment.  He asked the Veteran if he had a problem killing someone, to which the Veteran replied, "no, not at all."  The representative also asked the Veteran if he thinks about Vietnam every day and has nightmares, and the Veteran answered affirmatively.

In March 2010 multiple enemy attacks on the Veteran's base in February 1968 were verified.

The Veteran appeared for another VA PTSD examination in March 2010, and the examination instructions asked the examining psychologist to determine whether the Veteran meets the criteria for PTSD contained in DSM-IV and, if so, whether PTSD can be related to the established stressor of being subjected to enemy rocket and mortar attacks.  The examiner indicated that he reviewed the claims file and detailed his review throughout the report.  He noted that in April 2005, the Veteran told his primary care physician that his claim had been denied and requested a referral to the PTSD clinic.  When asked to describe the reasons he was applying for service connection for PTSD, the Veteran replied, "I got this condition because of the situation that they put me in.  If I never went to Vietnam I never would have had these problems.  I've been going through this since 1999.  It's been 10 or 11 years since these symptoms are going on and a doctor noticed."  

The Veteran provided similar information regarding his psychosocial history as in the August 2004 VA examination, but in greater detail.  He also described his claimed stressors again.  First, he stated that in February or March of 1967 he was in a bar by himself and wanted to exchange about $200.  A girl in the bar directed him to a guy in the alley.  He was expecting to see one man, but instead there were four or five, and he became "really scared."  The man asked for the dollars first, and the Veteran said, "No."  He believed that they were going to kill him, so he shot the man once in the head, and everyone ran.  When asked by the examiner how he felt at the time, the Veteran replied that "at the time [he] didn't feel anything," but he believed that his life was in danger and he would be killed for his money, though he stated that he did not see any weapons being carried by these men at the time.  When asked if other people noticed anything about his emotional response after the event, he stated, "No one noticed anything different.  At the time it had no effect."  The Veteran stated that this incident was the one military experience that disturbs him the most and that he considers most traumatic.

Regarding the man who hanged himself in 1966 or 1967, the Veteran stated that he did not see the body, but learned about his death when someone told him about it the following day.  He also completed the Combat Exposure Scale, indicating that he was under enemy fire for at least seven months.  Based on his responses, his level of traumatic stress exposure was reported as light to moderate.

The Veteran did not identify the verified attacks on his base as a military stressor.

The examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis.  He explained that his finding of the absence of a PTSD diagnosis was inconsistent with the Veteran's score of 70 on a PTSD checklist, a self-report measure of PTSD symptoms, which was well above the cutoff score of 50 for a likely diagnosis of PTSD.  The examiner indicated that the cause of the discrepancy could not be determined definitively, but the Veteran may have been motivated by secondary gain to exaggerate his symptoms when permitted by a self-report questionnaire.  The examiner further explained that when the same symptoms were addressed during examination, the Veteran's responses suggested much lower frequency and severity of trauma-related symptoms.  

The diagnosis was major depressive disorder, recurrent, moderate and alcohol dependence.  The examiner opined that after examination of the Veteran, evaluation of his responses on a battery of tests of PTSD symptoms and other related psychopathology, and a thorough review of the claims file and medical records, the Veteran does not meet the diagnostic criteria for PTSD contained in the DSM-IV.  He also opined that the symptoms of alcohol dependence and major depressive disorder were mutually reinforcing such that drinking is an overused and maladaptive effort to avoid or escape from depressed mood and related symptoms; similarly, it is well documented in the scientific literature that chronic excessive drinking can cause, and is likely to exacerbate, existing depressive symptoms.

Additional VA treatment records dated to April 2010 were associated with the claims folder and listed among the evidence reviewed (to March 2010) in the April 2010 supplemental statement of the case (SSOC).  The new records included additional evaluations at the PTSD Clinic by the clinical nurse specialist in October 2007, February 2008, May 2008, August 2008 and September 2008.  Again, mental status examination findings were nearly identical to those reported in May 2005 with the exception of changes in mood, which was never described in any of her notes as "labile."  In the September 2008 note, the Veteran continued to deny suicidal or homicidal ideation; his mood was not described, but he had mild restriction of affect; his manner was pleasant and cooperative; and his concentration was grossly intact.  The nurse remarked that he was functioning at a higher level since the last visit.  

Forty-five minutes later the VA clinical nurse specialist prepared a letter addressed to the Veteran's service representative.  She included her findings on mental status examination from 45 minutes earlier and then provided the following opinion regarding the Veteran's employability:

The Veteran has very severe symptoms of PTSD; any exposure to a work environment currently would result in exacerbation of his PTSD symptoms and could create a danger to himself, and possibly others, as his mood is extremely labile and he has difficulty in controlling his anger.  His disorder also results in very poor concentration and severe difficulties in relations with others. 

Subsequent VA treatment records included visits to the PTSD clinic with nurses and social workers, but did not include any comprehensive evaluation by a psychologist or psychiatrist.

In an informal hearing presentation dated in July 2011, the Veteran's representative argued that the May 2005 biopsychosocial assessment conducted by the social work intern should be accepted as highly probative given its thoroughness.  He asserted that the August 2004 and March 2010 VA examinations, which did not diagnose PTSD, should be considered as inadequate because the first examination was conducted before the May 2005 PTSD diagnosis was rendered, and the March 2010 examiner did "not explain whether or not he believed that the proffered diagnoses of PTSD were rendered incorrectly, nor did the examiner offer any rationale as for why his opinion should be given more weight than previous reports."

The Board has reviewed all of the medical and lay evidence of record and finds that service connection for an acquired psychiatric disorder, to include PTSD or major depressive disorder, is not warranted.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 6970 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (emphasis added).  

In this case, the Veteran asserts that he has PTSD as a result of traumatic experiences while serving in Vietnam during the Vietnam era.  One of the claimed experiences was being exposed to mortar attacks in February 1968 and helping with the bodies of approximately 28 military policemen who were killed in the attacks.  Multiple enemy attacks on the Veteran's base in February 1968 were verified in March 2010.  However, while he described having to pick up dead bodies in the aftermath of those attacks during the August 2004 VA examination, he did not report PTSD symptoms associated with that experience.  Similarly, during the March 2010 VA examination, he did not identify the February 1968 attacks on his base as one of his military stressors when asked.  In addition, neither examining psychologist diagnosed PTSD, finding that his reported symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD.  

The Board finds that the August 2004 and March 2010 VA examination reports are adequate and that the opinion of each examiner is persuasive because each is based on a review of the claims file and detailed subjective history from the Veteran as well as detailed mental status examination findings.  

In comparison, the Board considered the PTSD diagnosis rendered by a social work intern, social workers, and a clinical nurse specialist reflected in his VA treatment records.  As clinical professionals, their opinions are entitled to some probative weight.  However, the Board finds that the opinions by the VA examining psychologists to be entitled to greater probative weight.  In this regard, the opinions were provided by psychologists (each indicated that he had a PhD), who have greater training and skill in diagnosing mental disorders than the intern, social workers, and nurses.  An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board incidentally notes that the recent regulatory change to PTSD claims requires a VA psychiatrist or psychologist, or contract equivalent, to confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; in this case, the VA treatment records do not contain such a confirmation by a psychiatrist or psychologist.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).  

Moreover, the Board finds that the VA clinical nurse specialist's opinions are entitled to little probative value because her September 2008 letter to the Veteran's representative is dramatically contradicted by her reported findings on mental status examination in multiple PTSD clinic notes since May 2005, including in a note prepared 45 minutes before addressing the letter to the representative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Additionally, while the Veteran is competent to describe events that he experienced during military service, the Board finds that he is not a reliable historian.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  For example, he claimed to be most distressed by killing a civilian during service; however, he testified under oath that he had "no problem" killing somebody, and he told the March 2010 VA examiner that he did not feel anything when he killed the man because it had no effect on him at the time.  Similarly, his story regarding the man who hanged himself changed at least three times: on VA examination in August 2004 he reported discovering the man, in February 2007 he testified that he saw him being taken down, then in March 2010 he told the VA examiner that he learned about it the next day.  Finally, though the February 1968 attacks on his base were verified, he did not even identify that as a stressful military experience when asked during the March 2010 VA examination.

Furthermore, the Board observes that while participating in VA chronic illness groups, the Veteran himself attributed his depression symptoms to his 1997 workplace injury, lifestyle changes, and extreme financial difficulties, and a VA psychiatrist diagnosed major depressive disorder as secondary to his chronic pain syndrome.  At the same time, he denied other psychiatric issues, including PTSD symptoms in January 2002 and July 2004.  However, after his claim for service connection for PTSD was denied, he suddenly began to endorse multiple PTSD symptoms.  Again, before filing his claim, he attributed sleeping problems to his chronic pain syndrome and denied having nightmares, but after his claim was denied he began to endorse nightmares and sleep problems due to PTSD.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

In summary, while there is a verified stressor concerning mortar attacks, such stressor was not shown on VA examination to cause PTSD in the Veteran.  The Veteran has been determined to be an unreliable historian with respect to his other claimed stressors, and the most probative medical opinions of record reflect that the Veteran does not suffer from PTSD as a result of service.  Accordingly, service connection for PTSD is not warranted.

The Board notes that competent medical evidence of record reflects that the Veteran has been diagnosed with major depressive disorder.  The Board has also considered the Veteran and his representative's contentions that the Veteran's claimed psychiatric disorder was caused by events in service.  However, service treatment records are negative for any psychiatric symptoms or treatment, and the Veteran himself attributed his depression symptoms to his 1997 workplace injury, lifestyle changes, and extreme financial difficulties.  The Board acknowledges that as a lay person, the Veteran is not competent to opine as to the etiology of his psychiatric disorder; however, a VA psychiatrist diagnosed major depressive disorder as secondary to his chronic pain syndrome.  In short, the competent medical evidence fails to link the Veteran's diagnosed psychiatric disorder to service.  Accordingly, the claim for service connection for an acquired psychiatric disorder must be denied.  Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


